Title: To George Washington from Colonel Daniel Morgan, 24 November 1778
From: Morgan, Daniel
To: Washington, George


  
    Sir,
    Pumton [N.J.] 24th November 1778
  
I send you a return of the men inlisted In Genl Woodfords Bregade since the recruiting orders came out—I expect Genl Woodford forgot to leave orders with me to make Returns of this kind, or I should have paid particuler attention to it—youl see the number very small the men are exceedingly backward—for my part I have used every Method in my power, and I thought I had a peculier turn that way—I made use of active sergents but to no purpose—Numbers would engage if thay could get furloughs to go home, and Never the less the high bounty offered, few I fear will inlist without that indulgence, a numbers of them are waiting an answare to this—I Recd your Excellencys instructions respecting the cloathg brought on by colo. Febiger, have accordingly Devided the shirts Blankett and linnen among the three Bregades that is, proportion’d them—the jacketts and breaches, I purpose sending to philadelphia, as the rest of the Virga stores are at that place.
Colo. Davis wrote to me to send some of them on to west point for the draughts who he said was almost Naked, but that I could Not Comply with without particuler order.
We are exceedingly distress’d in this place for provender, altho the place abounds with it—the people are in genl are disefected, and are well acquented with an act of this state—that nothing is to be taken from them without thair consent.
  
  
  
  sixty four waggons with milletery stores pass’d through this place yesterday thay could not get any thing for thair horses, thay apply’d to me but I could get Nothing for them. I have the Honor to be your obedient and Very Hble servt

  Danl Morgan

